Citation Nr: 0828231	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-38 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel













INTRODUCTION

The veteran served on active duty from July 1985 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, wherein the RO, denied service 
connection for PTSD, and major depressive disorder, and a 
knee condition disorders.  The veteran timely appealed the 
RO's September 2005 rating action to the Board.  In his 
substantive appeal, however, the veteran specifically limited 
his appeal to the issue of entitlement to service connection 
for PTSD.  As such, this is the only issue remaining for 
appellate consideration in the current appeal. 

In his November 2006 substantive appeal, the veteran 
requested a personal hearing at a local VA office before a 
Member of the Board.  In June 2008, the appellant was sent a 
letter notifying him that he was scheduled to appear for a 
Board hearing in July 2008.  He did not report for his 
hearing nor has he provided any explanation for his absence, 
as reflected in the Veterans Appeals Contact and Locator 
System (VACOLS).  The veteran's hearing request is, 
therefore, deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

First, it appears that additional pertinent VA medical 
records remain outstanding.  The most recent VA medical 
records on file are dated in October 2005.  In his 
substantive appeal, received by the RO in November 2006, the 
veteran stated that a VA physician diagnosed him with PTSD in 
April 2006.  The veteran's statement is consistent with July 
2004 and September 2005 VA progress reports, reflecting 
assessments of  "[s]symptoms consistent with PTSD" and "? 
PTSD," respectively, along with a notation recommending the 
veteran for a consult at the PTSD clinic.  (See, July 2004 
and September 2005 VA progress reports, respectively).  
Ongoing VA medical records pertinent to the issue, dated 
after September 2005, from the VA Medical Center (VAMC) in 
West Hartford, Connecticut should be obtained.  See 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  In 
this regard, the Board notes that, because of the need to 
ensure that all potentially relevant VA records are made part 
of the claims file, a remand is necessary.  Id.

Second, although VA has been informed of the veteran's 
reported inservice stressor event, VA has not made a request 
to the United States Army and Joint Services Records Research 
Center (JSRRC), for assistance in verifying the reported 
event.  The veteran has indicated that he handled burnt 
bodies after a fire occurred aboard the USS MIDWAY (CV 41) on 
June 20, 1990, 175 nautical miles east of Japan (see, VA PTSD 
Questionnaire, received by the RO in May 2006).  

Given the above stressor statement, the veteran's service 
personnel records verifying the his service aboard the USS 
MIDWAY (CV 41) from approximately December 17, 1986 to August 
27, 1990, and the July 2004 VA treatment record (reflecting 
that the veteran had symptoms consistent with PTSD), VA 
should request credible supporting evidence from the JSRRC 
and ask them to attempt to verify the appellant's stressor.  
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any 
outstanding treatment records of the 
veteran, pertinent to the issue on 
appeal, from the West Hartford, 
Connecticut VAMC, dated after September 
2005.  All efforts to obtain the 
records should be documented in the 
claims folders.

2.  Contact the veteran and ask him to 
provide specific information, of a 
verifiable nature, regarding the fire-
related event aboard the USS MIDWAY (CV 
41) on June 20 1990, 175 nautical miles 
east of Japan.  (See, PTSD 
Questionnaire, received by the RO in 
May 2006).  He should specify (with 
more precision) when and where the 
event occurred, and identify (if 
possible) who was injured/killed.  The 
veteran should also note any pertinent 
unit identifiers as well as other 
circumstances that might help verify 
the event.  He should be advised that 
this information is critical to his 
claim for service connection for PTSD.

3.  The RO should arrange for 
verification of the fire-related 
stressor event through the JSRRC, 
including by a comparison of the 
veteran's account with more detailed 
information documented in official 
sources.  After this development is 
completed, the RO should review the 
determination as to whether the veteran 
was subjected to a verified stressor 
event in light of any additional 
information received.

4.  If, and only if, a stressor event 
is verified, should the RO arrange for 
the veteran to be examined by a VA 
psychiatrist.  The RO should identify 
for the psychiatrist the verified 
stressor event.  If PTSD is diagnosed, 
the psychiatrist must indicate whether 
that diagnosis is based on the 
veteran's verified stressor, or on some 
other life event unrelated to service.  
In formulating the foregoing opinion, 
the psychiatrist is requested to 
comment on the September 2005 VA 
outpatient report, containing a 
diagnosis of "? PTSD," after the 
veteran gave a history of the above-
referenced fire-related stressor.  The 
veteran's claims folders must be 
reviewed by the psychiatrist in 
conjunction with the examination.  The 
psychiatrist must explain the rationale 
for any opinion given.

5.  The RO should then review the claim 
for service connection for PTSD.  If 
the benefit sought remains denied, the 
veteran should be issued an appropriate 
supplemental statement of the case that 
addresses all evidence received after 
issuance of the October 2006 statement 
of the case, and afforded the requisite 
period of time to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity, however, to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
for service connection for PTSD, including reporting for any 
scheduled VA examination, is both critical and appreciated.  
The appellant is also advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

